                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



DALTON JOHN CRAIG,


                       Plaintiff,


               v.                                            CASE NO. 19-3149-SAC


GEARY COUNTY DETENTION CENTER, et al.,


                       Defendants.

                                             ORDER

       Plaintiff Dalton John Craig is an inmate at the Lansing Correctional Facility in Lansing,

Kansas. Plaintiff filed this pro se § 1983 action against the Geary County Detention Center and

Geary County Sheriff’s Office. He is proceeding in forma pauperis.

       On January 6, 2020, Mr. Craig submitted a letter stating he no longer wants to proceed with

his case and asking to have the automatic payments toward the filing fee stopped. Plaintiff states

he earns very little and even the small amount that goes toward the filing fee has made it difficult

for him to stay in contact with his loved ones. Plaintiff further requests a refund of the amounts

he has already paid toward the filing fee.

       The Court construes the January 6 letter liberally as a notice of voluntary dismissal

pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. Rule 41(a)(1) provides that “the

plaintiff may dismiss an action without a court order by filing (i) a notice of dismissal before the

opposing party serves either an answer or a motion for summary judgment.” No response has been


                                                 1
filed by the defendant in this action. A voluntary dismissal pursuant to Rule 41(a)(1) is effective

immediately upon the filing of a written notice of dismissal, and no subsequent court order is

necessary. See Hyde Constr. Co. v. Koehring Co., 388 F.2d 501, 507 (10th Cir. 1968). The notice

closes the file. See id.

        IT IS THEREFORE BY THE COURT ORDERED that the motion filed by Plaintiff on

January 6, 2020 (ECF No. 5) is granted and is construed as a notice of voluntary dismissal

pursuant to Fed. R. Civ. P. 41(a)(1). The voluntary dismissal is effective as of January 6, 2020,

the date the liberally construed notice of dismissal was filed in this action. This action is dismissed

without prejudice.

        IT IS FURTHER ORDERED that the portion of the Court’s order (ECF No. 3) requiring

Plaintiff to make monthly payments of 20 percent of the preceding month’s income toward the

$350.00 filing fee is rescinded going forward. No refund shall be paid to Plaintiff. The clerk of

the court shall transmit a copy of this order to the finance office at Lansing Correctional Facility.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 5th day of February, 2020.



                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U. S. Senior District Judge




                                                  2
